Citation Nr: 1503254	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  98-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to January 22, 1996, for the grant of service connection for posttraumatic stress disorder (PTSD) with mood disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1962 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA).

This case has a long and complex procedural history.  It has been remanded multiple times by the Board.  Ultimately, in July 2011, the AMC issued a rating decision granting service connection for PTSD, effective from April 27, 2004.  The Veteran then filed a timely notice of disagreement in which he challenged the effective date.  In February 2012, the Board remanded the claim for the issuance of a statement of the case.  

While on remand, in March 2013, the Atlanta, Georgia, Regional Office (RO) issued a rating decision that granted an earlier effective date of January 22, 1996.  


FINDING OF FACT

The Veteran filed a claim to reopen his previously denied claim for nerve problems on January 22, 1996, and service connection was granted from that date by a March 2013 rating decision.  An earlier communication constituting a claim is not shown.


CONCLUSION OF LAW

The criteria for an effective date prior to January 22, 1996, for PTSD with mood disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The duty to notify provisions was satisfied by a letter of March 2010 that notified the Veteran of regulations pertinent to the establishment of an effective date.  The claim was subsequently adjudicated in a December 2013 statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, have been obtained.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Earlier Effective Date

The Veteran contends that an effective date prior to January 22, 1996 is warranted for the grant of service connection for PTSD with mood disorder.  He alleges that an effective date from the 1960s should be awarded since he believes his disability began during that time period.

The effective date for a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A "claim" is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating intent to apply for benefits.  38 C.F.R. § 3.155(a) (2014).  However, such communication must identify the benefit sought.

In October 1970, the Veteran filed a formal claim for entitlement to service connection for syphilis and chancroids.  A VA Hospital Summary revealed that, in the same month, the Veteran had been admitted to inpatient care after complaints of nervousness.  He was discharged after 13 days, and diagnosed with passive-aggressive personality.  In December 1970 the RO issued a rating decision which denied service connection for syphilis and chancroids, and passive aggressive personality disorder.  The RO classified passive aggressive personality disorder as a nervous condition that is developmental in nature and therefore not a disability under the law.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302; 20.1103.

Between December 1970 and January 22, 1996, the documents of record relate to VA benefits for educational assistance.  They do not relate to any psychiatric disorder.

On January 22, 1996, the Veteran filed a new claim for entitlement to service connection for nerve problems and syphilis and chancroids.  The RO deemed this to be a claim to reopen the previous denial, and in June 1996 the RO issued a rating decision that denied the Veteran's request.  This claim would continue through the appellate process until service connection for PTSD with mood disorder would be granted in July 2011.

Regardless of whether the January 1996 claim is a claim to reopen the claim denied by the RO in 1970 or a new claim based on a distinct diagnosis (PTSD as opposed to "nerves" or "personality disorder) (see Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008)), there is no basis for the award of an effective date prior to January 22, 1996 for the award of service connection for PTSD.

The Veteran's previous claim for nerves was denied in December 1970.  It was not appealed and became final.  The only documents of record between December 1970 and January 22, 1996, relate to benefits for educational assistance.  There is no indication that the Veteran attempted to reopen his claim for nerves or file a new claim for PTSD prior to January 22, 1996.  Accordingly, the preponderance of the evidence is against an effective date prior to January 22, 1996 for the award of service connection for PTSD with mood disorder; there is no doubt to be resolved; and an earlier effective date is not warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400(r).


ORDER

An effective date prior to January 22, 1996, for the grant service connection for PTSD with mood disorder is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


